Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 01/06/2022 has been entered. Claims 1-20 remain pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Melick  (US 20190179979 A1 hereinafter Melick) in view of Yao et al. (US 20190102668 A1 hereinafter Yao) and Schwalb (US 10816978 B1)

As to independent claim 1, Melick teaches a method comprising: 

based at least in part on the simulation data, generating virtual sensor data representative of the simulated environment as perceived by at least one virtual sensor of a dynamically configurable number of virtual sensors of a virtual object within the simulated environment; [computer generates sensor data in simulated environment with objects (configurable test with sesnors ¶63) ¶53 "render simulated sensor data associated with the simulated environment"]
computing, using one or more machine learning models and based at least in part on the encoded sensor data, at least one output corresponding to at least one operation of the virtual object; and [machine learned model used for prediction output using data from sensors ¶116-117 "machine-learned object detection and prediction model can process the input data to predict an interaction associated with an object"]
transmitting, operative data representative of the at least one output to the simulation host device to cause the simulation host device to update the simulated environment based at least in part on the at least one output. [simulation host 110 uses state data in creating next environment (updates simulation) ¶62 -64 "state data 126 and/or the motion trajectory data 128 indicative of motion trajectories of simulated objects can be accessed, obtained, viewed, and/or selected for use in a subsequent simulation"]
Melick does not specifically teach encoding the virtual sensor data using one or more codecs to generate encoded sensor data;

Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor testing disclosed by Melick by incorporating the encoding the virtual sensor data using one or more codecs to generate encoded sensor data disclosed by Yao because both techniques address the same field of autonomous vehicles and by incorporating Hans into Song improves performance of prediction models on automated driving using experience [Yao ¶2]
Melick and Yao do not specifically teach using a sensor data format corresponding to real-world sensor data generated using a real-world sensor
However, Schwalb teaches using a sensor data format corresponding to real-world sensor data generated using a real-world sensor.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor testing disclosed by Melick and Yao by incorporating using a sensor data format corresponding to real-world sensor data generated using a real-world sensor disclosed by Schwalb because all techniques address the same field of autonomous vehicles and by incorporating Schwalb into Melick and Yao enhances tests of automated vehicles reducing re-testing and improving safety. [Schwalb Col. 1 ln. 15-38]

As to dependent claim 2, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein the simulation host device is one of a plurality of simulation host 

As to dependent claim 3, the rejection of claim 2 is incorporated.  Melick, Yao and Schwalb further teach wherein the simulation host device shares at least some portions of the simulated environment with at least one other simulation host device of the plurality of simulation host devices via the distributed shared memory system. [Melick one or more devices ¶81 "one or more portions of a simulated environment by one or more devices (e.g., one or more computing devices) or systems including, for example, one or more devices or systems of the system 100"]

As to dependent claim 4, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein the virtual object includes at least one of a robot or a vehicle. [Melick simulated vehicle ¶20]

As to dependent claim 5, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein the simulation data includes virtual data and real-world data, and the simulated environment includes the real-world data augmented with the virtual data. [Melick adjusts simulated sensors using physical sensors to test ¶37, ¶41, ¶90]

 claim 6, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein the virtual sensor includes at least one of: a camera, a LIDAR sensor, a RADAR sensor, a GNSS sensor, a speed sensor, an IMU sensor, a vibration sensor, an ultrasonic sensor, a steering sensor, or a braking sensor. [Melick camera, lidar, radar ¶22 speed ¶69 braking, steering ¶72] [Yao IMU ¶19]

As to dependent claim 7, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein a first instance of a simulation engine executed by the simulation host device generates the simulation data and a second instance of the simulation engine executed by the simulation host device generates the virtual sensor data for each of the one or more virtual sensors. [Melick first and second simulation environment ¶62-63]

As to dependent claim 8, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein each virtual sensor of the at least one virtual sensor generates the virtual sensor data in a separate instance of a simulation engine executed by the simulation host device.  [Melick first and second simulation environment with own simulated sensors ¶62-63]

As to dependent claim 9, the rejection of claim 1 is incorporated.  Melick, Yao and Schwalb further teach wherein a respective codec is used to encode the virtual sensor data for each virtual sensor. [Yao encoded for each sensors ¶45 "encode the images 312 from the cameras 112 on the vehicle 105, deep layers to encode the LIDAR measurements 314 from the LIDAR units"]

claim 17, Melick teaches a method comprising: 
receiving physical sensor data generated by a physical sensor of a physical object, the physical sensor data representative of a physical environment as perceived by the physical sensor and having a sensor format [data from physical sensors with image format ¶53,  ¶37-39 "receive physical sensor data based in part on one or more physical sensor interactions "]
updating one or more parameters of a machine learning model (MLM) using at least the physical sensor data to generate a trained MLM; [¶113 "sensor data can be used to train the machine-learned model"]
receiving virtual sensor data generated by a virtual sensor of a virtual object, the virtual sensor data representative of a simulated environment as perceived by the virtual sensor; [sensor data from an environment ¶81 "output from a simulated sensor system can be based in part on obtaining, receiving, generating, and/or processing of one or more portions of a simulated environment"]
applying the encoded sensor data to the trained MLM;  [use the model ¶113 "sending the sensor data (e.g., the sensor data comprising the one or more simulated objects associated with the one or more classified object labels) to a machine-learned model]
computing, by the trained MLM and based at least in part on the encoded sensor data, an output; and [output from model ¶115-116 "simulation computing system 110 can input data into the machine-learned object detection and prediction model and receive an output"]
controlling the virtual object within the simulated environment based at least in part on the output. [predict and control simulated vehicle in environment ¶72, ¶55 "provide data indicative of the motion of the simulated autonomous vehicle to a simulation computing system 110 in order to control the simulated autonomous vehicle within the simulated environment."]

However, Yao teaches encoding the virtual sensor data using one or more codecs to generate encoded sensor data using the sensor data format; [encoded data from sensors ¶45 "encode the images 312 from the cameras 112 on the vehicle 105, deep layers to encode the LIDAR measurements 314 from the LIDAR units"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor testing disclosed by Melick by incorporating the encoding the virtual sensor data using one or more codecs to generate encoded sensor data disclosed by Yao because both techniques address the same field of autonomous vehicles and by incorporating Hans into Song improves performance of prediction models on automated driving using experience [Yao ¶2]
Melick and Yao do not specifically teach using a sensor data format corresponding to real-world sensor data generated using a real-world sensor
However, Schwalb teaches using a sensor data format corresponding to real-world sensor data generated using a real-world sensor.
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor testing disclosed by Melick and Yao by incorporating using a sensor data format corresponding to real-world sensor data generated using a real-world sensor disclosed by Schwalb because all techniques address the same field of autonomous vehicles and by incorporating Schwalb into Melick and Yao enhances tests of automated vehicles reducing re-testing and improving safety. [Schwalb Col. 1 ln. 15-38]

 claim 18, the rejection of claim 17 is incorporated.  Melick, Yao and Schwalb further teach further comprising encoding the output using one or more codecs to generate an encoded output, wherein the controlling the virtual object within the simulated environment is based at least in part on the encoded output. [Yao encoded images for each sensors for subsequent display (codec) ¶5, ¶45]

As to dependent claim 19, the rejection of claim 17 is incorporated.  Melick, Yao and Schwalb further teach wherein the simulated environment is generated using simulation data that includes real-world data and virtual data, and the simulated environment includes representations of the virtual data and representations of the real-world data coexisting.  [Melick physical and simulated sensors (representations ¶65, ¶83) ¶22 "perception system that can receive sensor data based on sensor output from simulated sensors (e.g., sensor output generated by the sensor optimization system) and/or physical sensors (e.g., actual physical sensors including one or more LIDAR sensors, one or more radar devices, and/or one or more cameras)"]

As to dependent claim 20, the rejection of claim 17 is incorporated.  Melick, Yao and Schwalb further teach wherein the physical sensor includes at least one of a camera, a LIDAR sensor, a RADAR sensor, a GNSS sensor, a speed sensor, an IMU sensor, a vibration sensor, an ultrasonic sensor, a steering sensor, or a braking sensor, and the virtual sensor includes a virtual representation of the physical sensor.  [Melick physical sensors including lidar/radar/camera ¶22 "physical sensors (e.g., actual physical sensors including one or more LIDAR sensors, one or more radar devices, and/or one or more cameras)"]


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Yao and Schwalb as applied to claim 1 above, and further in view of SCHARFE et al. (US 20150346716 A1 hereinafter Scharfe)

As to dependent claim 10, the combination of Melick, Yao and Schwalb teach all the limitations of claim 1 that is incorporated.
Melick, Yao and Schwalb do not specifically teach wherein each virtual sensor is associated with a respective graphics processing unit (GPU) comprised in the simulation host device, and each respective GPU generates the virtual sensor data for a respective virtual sensor.
However, Scharfe teaches wherein each virtual sensor is associated with a respective graphics processing unit (GPU) comprised in the simulation host device, and each respective GPU generates the virtual sensor data for a respective virtual sensor. [GPU for sensor data ¶13. ¶23 "at least one graphics processor unit thereof, is configured to encode simulated sensor data in image data"]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Melick, Yao and Schwalb to incorporate the wherein each virtual sensor is associated with a respective graphics processing unit (GPU) comprised in the simulation host device, and each respective GPU generates the virtual sensor data for a respective virtual sensor disclosed by Scharfe, because all techniques are in the field of simulations and by incorporating of the Scharfe into Melick, Yao and Schwalb would improve computation of simulations for more accessibility and utilization of resources [Scharfe ¶8-¶9]

Claims 11, 15, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Melick in view of Schwalb.

As to independent claim 11, Melick teaches a method comprising: 
transmitting, from a first hardware component of a simulation system to a second hardware component of the simulation system, simulation data representative of a portion of a simulated environment hosted by the first hardware component, the simulation data corresponding to at least a field of view of a sensor of a virtual object hosted by the second hardware component; [exchanges simulated sensor data (including view ¶91) between computing system components Fig. 1, ¶54 " exchange (e.g., send and/or receive) simulated sensor data"]
receiving, by the first hardware component and from the second hardware component, operative data representative of an operation corresponding to the virtual object, [receives data from system 150 to operate vehicle (object) ¶55-¶56 "autonomy computing system 150 can provide data indicative of the motion of the simulated autonomous vehicle to a simulation computing system 110 in order to control the simulated autonomous vehicle within the simulated environment"]
the operative data being generated based at least in part on the second hardware component processing the simulation data using one or more machine learning models, [¶113 "sensor data can be used to train the machine-learned model"] the one or more machine learning models having one or more parameters updated using real-world sensor data,  [physical and simulated sensors ¶22 "perception system that can receive sensor data based on sensor output from simulated sensors (e.g., sensor output generated by the sensor optimization system) and/or 
updating, by the first hardware component, one or more attributes of the virtual object within the simulated environment based at least in part on the operative data. [controls vehicle including motion ¶55-¶56 "autonomy computing system 150 can provide data indicative of the motion of the simulated autonomous vehicle to a simulation computing system 110 in order to control the simulated autonomous vehicle within the simulated environment"] 
Melick does not specifically teach using a sensor data format corresponding to real-world sensor data generated using a real-world sensor
However, Schwalb teaches using a sensor data format corresponding to real-world sensor data generated using a real-world sensor. [generates pictures in same format as actual sensors Col. 7 ln. 27-51, Col. 5 Ln. 54-64 " The simulated sensor data is in the same formats as those of the actual sensor data produced by actual sensors"]
Accordingly, it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the sensor testing disclosed by Melick by incorporating using a sensor data format corresponding to real-world sensor data generated using a real-world sensor disclosed by Schwalb because all techniques address the same field of autonomous vehicles and by incorporating Schwalb into Melick enhances tests of automated vehicles reducing re-testing and improving safety. [Schwalb Col. 1 ln. 15-38]

As to dependent claim 15, the rejection of claim 11 is incorporated. Melick and Schwalb further teaches wherein the second hardware component hosts an instance of a simulation engine for each virtual sensor of the virtual object, and the simulation data is used by the second 

As to dependent claim 16, the rejection of claim 11 is incorporated. Melick and Schwalb further teaches wherein the simulation data includes virtual data and real-world data, and the simulated environment includes representations of the virtual data and representations of the real-world data coexisting. [physical and simulated sensors (representations ¶65, ¶83) ¶22 "perception system that can receive sensor data based on sensor output from simulated sensors (e.g., sensor output generated by the sensor optimization system) and/or physical sensors (e.g., actual physical sensors including one or more LIDAR sensors, one or more radar devices, and/or one or more cameras)"]

Claim 12-14 is rejected under 35 U.S.C. 103 as being unpatentable over Melick and Schwalb, as applied to claim 11 above, and further in view of Goldberg (US 20190129831 A1)

As to dependent claim 12, the combination of Melick and Schwalb teach all the limitations of claim 11 that is incorporated.
Melick and Schwalb do not specifically teach wherein at least a sub-component of the second hardware component is configured for installation within an autonomous vehicle executing an autonomous driving software stack at least for controlling the autonomous vehicle within a real-world environment.
However, Goldberg teaches wherein at least a sub-component of the second hardware component is configured for installation within an autonomous vehicle executing an autonomous 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melick and Schwalb to incorporate the wherein at least a sub-component of the second hardware component is configured for installation within an autonomous vehicle executing an autonomous driving software stack at least for controlling the autonomous vehicle within a real-world environment disclosed by Goldberg because all techniques are in the field of simulations and by incorporating of the Goldberg into Melick and Schwalb would enhance autonomous vehicle control better recognizing the surrounding environments [Goldberg ¶4-¶5]

As to dependent claim 13, the combination of Melick and Schwalb teaches all the limitations of claim 11 that is incorporated.
Melick and Schwalb do not specifically teach wherein the second hardware component emulates a hardware component configured for installation within an autonomous vehicle executing an autonomous driving software stack at least for controlling the autonomous vehicle within a real-world environment.
However, Goldberg teaches wherein the second hardware component emulates a hardware component configured for installation within an autonomous vehicle executing an autonomous driving software stack at least for controlling the autonomous vehicle within a real-world environment. [simulated sensor for a vehicle software stack ¶24 "include an autonomy 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melick and Schwalb to incorporate the wherein the second hardware component emulates a hardware component configured for installation within an autonomous vehicle executing an autonomous driving software stack at least for controlling the autonomous vehicle within a real-world environment disclosed by Goldberg because all techniques are in the field of simulations and by incorporating of the Goldberg into Melick and Schwalb would enhance autonomous vehicle control better recognizing the surrounding environments [Goldberg ¶4-¶5]

As to dependent claim 14, the combination of Melick and Schwalb teaches all the limitations of claim 11 that is incorporated.
Melick and Schwalb do not specifically teach wherein the second hardware component includes a remote control system for use by a remote operator to control the virtual object within the simulated environment.
However, Goldberg teaches wherein the second hardware component includes a remote control system for use by a remote operator to control the virtual object within the simulated environment. [joystick or remote control ¶22 “input device can include, for example, a steering wheel, handle bar, joystick,”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Melick and Schwalb to incorporate wherein the second hardware component includes a remote control system for use by a remote operator to 

Response to Arguments
Applicant's arguments filed 01/06/2022. In the remark, applicant argues that: 	
(1) Melick fails to teach "receiving, by the first hardware component and from the second hardware component, operative data representative of an operation corresponding to the virtual object, the operative data being generated based at least in part on the second hardware component processing the simulation data using one or more machine learning models, the one or more machine learning models having one or more parameters updated using real-world sensor data having a same sensor data format as virtual sensor data included in the simulated data;" as recited by amended claim 11.
(2) Melic and Yao fail to teach "encoding the virtual sensor data using one or more codecs to generate encoded sensor data using a sensor data format corresponding to real-world sensor data generated using a real-world sensor;" as recited by amended claim 1. See Yao ¶45

As to points (1)-(2) applicant’s arguments with respect to claim 1 and 11 have been considered but are moot in view of a new ground of rejection made under rejected under 35 U.S.C. 103 as being unpatentable over Meliv in view of Yao and Schwalb as set forth above.  Examiner notes an interview could be productive if representative has ideas in overcoming the art mentioned above and also Bogdoll; Daniel et al. (US 20190065933 A1) teaching adding the simulated sensor data to the original sensor data to obtain augmented sensor data (see ¶50, ¶56). The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEAU SPRATT whose telephone number is (571)272-9919.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 5712127212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BEAU D SPRATT/Primary Examiner, Art Unit 2143